Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clingerman (US 2007/0298289).
Regarding claims 1, 3, 5, 6 and 10, Clingerman discloses a shutdown control method of a fuel cell, comprising: 
applying power to a controller in a shutdown state (as depicted in Fig. 1 in which the controller algorithm is initiated); 
determining, by the controller to which the power is applied, a possibility of moisture freezing based on an estimated outdoor temperature, a temperature of a fuel cell stack, or a measured outdoor temperature (see paragraph 20 which discloses several metrics used to determine freeze probablility); and 
executing, by the controller, a shutdown of the fuel cell by performing moisture removal from the fuel cell stack in response to determining the possibility of moisture freezing after restart (see box 18 in Fig. 1 and paragraph 19 which discloses purging water from system when a freeze is likely). 
Regarding claim 2, Clingerman further discloses the applying of the power to the controller includes activating the controller by applying power to the controller at preset wake-up time intervals in the shutdown state (see paragraph 26 which discloses periodically running the controller to limit power draw). 
Regarding claims 4, 12 and 13, Clingerman further discloses the determining of the possibility of moisture freezing includes measuring, by the controller, the temperature of the fuel cell stack and determining that there is a possibility of moisture freezing when the measured temperature of the fuel cell stack decreases to below a preset second temperature (see paragraph 18 which discloses several temperatures can be used in the disclosed freeze probability, including cell stack temperature). 
Regarding claim 8, Clingerman further discloses the execution of the shutdown of the fuel cell includes omitting moisture removal control of the fuel cell stack in response to determining that there is no possibility of moisture freezing (see Fig. 1 which shows no purging when there is no freeze potential). 
Regarding claims 9 and 15, Clingerman further discloses the execution of the shutdown of the fuel cell includes discharging, by the controller, moisture out of the fuel cell stack by operating an air compressor configured to supply air to the fuel cell stack at a preset rotation speed when moisture removal control of the fuel cell stack is performed (see diagram in Fig. 1 and paragraph 19 which discloses purging water with an air compressor). 
Regarding claim 11, Clingerman further discloses a battery configured to apply power to the input device, the temperature sensor, or the controller to activate the input device, the temperature sensor, or the controller at preset wake-up time intervals in the shutdown state (see paragraphs 27-28 which discloses powering the input device and sensor at predetermined periods to determine temperature changes). 


Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art neither teaches nor suggests the claimed step of increasing the preset value as a change in time from the time of shutdown increases, in addition to the limitations of the intervening claims (claim 6).
A call was made to Peter Corless on 3/29/21 to request permission for an Examiner’s amendment to put the application in condition for allowance.  No reply was received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725